Citation Nr: 1311684	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  09-43 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, including due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, including as secondary to diabetes mellitus or due to herbicide exposure.

3.  Entitlement to service connection for chronic atrial fibrillation, including as secondary to diabetes mellitus or due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Brother
ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to March 1974.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran and his brother testified at a videoconference hearing in June 2012, before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is associated with the claims file.  Following the hearing the Veteran submitted additional evidence and waived his right to have the RO initially consider that evidence.  38 C.F.R. §§ 20.800, 20.1304(a) (2012).

The issues of entitlement to service connection for atrial fibrillation and peripheral neuropathy of the lower extremities are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran served in Thailand during the Vietnam Era and was exposed to herbicides due to his work near the air base perimeter.

2. The Veteran's current diabetes mellitus, type II, is presumed to have been incurred during service, as secondary to in-service herbicide exposure.



CONCLUSION OF LAW

Diabetes mellitus, type II, is presumed to have been incurred during service due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends his current Type II, Diabetes Mellitus is attributable to herbicide exposure during his service in the Vietnam ear. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

Service connection may not be granted without evidence of a current disability, inservice incurrence or aggravation of a disease or injury, and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. § 3.304 (2012); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Alternatively, service connection may be established where the evidence shows the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and present manifestations of the same chronic disease; or when a chronic disease is not present during service, but there is evidence demonstrating a continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2012).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA outpatient treatment records shows that the Veteran has been diagnosed and treated for diabetes mellitus, type II.  Therefore, the evidence of record shows that there is a current disability.  A June 2012 letter from the Veteran's VA treating physician noted that the Veteran had multiple medical problems, including diabetes mellitus, type 2, with painful peripheral neuropathy, which were possibly related to herbicide exposure.  The Veteran reported to the physician that he had herbicide exposure while serving in the Unites States Air Force in Ubon, Thailand, during the Vietnam ear.

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii) (2012). 

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) (West 2002 & Supp. 2012); 38 C.F.R. § 3.307(a)(6) (2012).  The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e).  Presumptive service connection based on herbicide exposure is available for type 2 diabetes, also known as Type II diabetes mellitus or adult-onset diabetes.  38 C.F.R. § 3.309(e),

A Veterans Benefits Administration  (VBA) Memorandum addressing herbicide use in Thailand during the Vietnam Era notes that only limited testing of tactical herbicides was conducted in Thailand in 1964.  Tactical herbicides were used and stored in Vietnam, not Thailand, while commercial herbicides were frequently used for vegetation control within the fenced perimeters of air bases.  The Memorandum found that if a Veteran's military occupational specialty or unit was one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  It further noted that there were no records that showed that the same tactical herbicides used in Vietnam were used in Thailand.

The Veteran contends that he is entitled to a grant of service connection for diabetes mellitus on a presumptive basis because he was exposed to herbicides while serving in Thailand during the Vietnam War.  Specifically, he claims he was exposed to herbicides while working on the perimeter of Ubon Airfield in Thailand.  A review of the Veteran's service medical records is unremarkable for any documented complaints, diagnoses, and treatments for diabetes.  

A January 2012 RO Memorandum contained a formal finding of the lack of information available to verify the Veteran's exposure to herbicides in Thailand.  The Veteran provided insufficient information to send a request to the United States Joint Services Records Research Center (JSRRC) for verification as determined by the JSRRC Coordinator.

However, service personnel records indicate that the Veteran's military occupational specialty (MOS) was aircraft maintenance specialist, while stationed at the Ubon Airfield, Thailand, from December 1972 to December 1973.  A September 1973 performance evaluation indicated that the Veteran had been on assignment at Ubon as a crew chief.  His identified responsibilities included responsibility for the overall condition of the aircraft.  Among his enumerated duties, it was noted that he performed preflight/postflight inspections and recovered aircraft.

During the June 2012 hearing, the Veteran testified that he was responsible for working on the flightline, conducting final checks on aircraft before they flew.  He stated that he was located on the perimeter during his time stations at Ubon Airfield.  He added that he could observe they were spraying the perimeter up and down to kill the jungle foliage.

The record shows that the Veteran served in the United States Air Force at Ubon Airfield during the Vietnam era.  The Veteran's daily work duties, as evidenced by his personal statements and testimony and the September 1973 performance evaluation, appear to have placed him near the perimeter of the airfield.  VA's Compensation and Pension service has decided that it will concede herbicide exposure for Air Force Veterans stationed at Ubon, Thailand whose duties placed them near the airbase perimeter.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.q.  The Veteran satisfies those criteria.

The Veteran has a current disability as he has been diagnosed with diabetes mellitus, which is a condition for which presumptive service connection may be granted based upon herbicide exposure.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(ii) (2012).

Because herbicide exposure is conceded and the Veteran has been diagnosed with type II diabetes mellitus, service connection for diabetes mellitus is established on the basis of the presumptive provisions for herbicide exposure.  The claim is therefore granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).

ORDER

The claim for service connection for type II diabetes mellitus is granted.


REMAND

Unfortunately, a remand is required for the remaining service-connection claims for atrial fibrillation and peripheral neuropathy of the lower extremities, both including as secondary to service-connected diabetes mellitus or herbicide exposure.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that the assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2012).

There may be outstanding VA treatment records.  The physical claims file contains comprehensive, relevant VA outpatient treatment records from the VA North Texas Healthcare System, dated through June 2008.  The Veteran submitted a copy of VA outpatient treatment records, dated in October 2009, from the VA North Texas Healthcare System.  Following his hearing, he also submitted a letter from a VA treating physician at the VA North Texas Healthcare System, dated in June 2012, that indicates continuing treatment for the Veteran's claimed peripheral neuropathy and chronic atrial fibrillation.

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, any outstanding VA medical records should be obtained and associated with the claims file, to include any from the VA North Texas Healthcare System, dated since June 2008.  38 U.S.C.A. § 5103A(c)(2) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159(c) (2012).

The Veteran contends he developed peripheral neuropathy and atrial fibrillation, due to the now service-connected diabetes mellitus or due to conceded exposure to herbicides during his service.

Service connection may be established on a secondary basis for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2012).  Secondary service connection is also warranted when a service-connected condition has chronically or meaning permanently aggravated the nonservice-connected disability.  Compensation is limited to the degree of disability, and only that degree, over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2012); Allen v. Brown, 7 Vet. App. 439 (1995).

A June 2012 letter from the Veteran's VA treating physician noted that the Veteran had multiple medical problems, including diabetes mellitus, with painful peripheral neuropathy, which possibly might have been related to herbicide exposure.  That letter also noted other medical problems, to include chronic atrial fibrillation.  There appears to be an indication that the Veteran's peripheral neuropathy is related to the service-connected diabetes or herbicide exposure.  It is not entirely clear from the letter whether any chronic atrial fibrillation is related to herbicide exposure.  

The Board finds that a VA examination to determine the etiology of the Veteran's claimed peripheral neuropathy and atrial fibrillation is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the VA treatment records from the VA North Texas Healthcare System, dated from June 2008 to the present.  38 C.F.R. § 3.159(c)(2) (2011).  Any unsuccessful development should be annotated in the claims file.  38 C.F.R. § 3.159(e) (2012).

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed peripheral neuropathy of the lower extremities and chronic atrial fibrillation.  The examiner must review the claims file and must note that review in the report.  Any medically indicated tests should be accomplished, and all tests and clinical findings should be reported.  The rationale for all requested opinions should be provided.  The examiner should reconcile any opinions with the service medical records, post-service treatment records, and lay statements and testimony of the Veteran.  The examiner should respond to the following:

(a) Please confirm whether the Veteran currently has peripheral neuropathy of the lower extremities.

(b) Is it at least as likely as not (50 percent or greater probability) that any peripheral neuropathy of the lower extremities is related to service, including to any herbicide exposure?  The examiner should assume that the Veteran had herbicide exposure during service.

(c) Is it at least as likely as not (50 percent or greater probability) that any peripheral neuropathy of the lower extremities was caused by diabetes mellitus?

(d) Is it at least as likely as not (50 percent or greater probability) that any peripheral neuropathy of the lower extremities has been aggravated by diabetes mellitus?  Aggravated means a permanent worsening of the underlying condition beyond the natural progress of the condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolves with return to the baseline level of disability.

(e) Please confirm whether the Veteran currently has chronic atrial fibrillation.

(f) Is it at least as likely as not (50 percent or greater probability) that any chronic atrial fibrillation is related to service, including to any herbicide exposure?  The examiner should assume that the Veteran had herbicide exposure during service.

(g) Is it at least as likely as not (50 percent or greater probability) that any chronic atrial fibrillation was caused by diabetes mellitus?

(h) Is it at least as likely as not (50 percent or greater probability) that any chronic atrial fibrillation has been aggravated by diabetes mellitus?  Aggravated means a permanent worsening of the underlying condition beyond the natural progress of the condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolves with return to the baseline level of disability.

3.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


